Title: To Thomas Jefferson from George Wythe, 9 March 1770
From: Wythe, George
To: Jefferson, Thomas


                    
                        G. W. to T. Jefferson
                        9. Mar. 1770.
                    
                    I send you some nectarine and apricot graffs and grapevines, the best I had; and have directed your messenger to call upon Major Taliaferro for some of his. You will also receive two of Foulis’s catalogues. Mrs. Wythe will send you some garden peas.
                    You bear your misfortune so becomingly, that, as I am convinced you will surmount the difficulties it has plunged you into, so I foresee you will hereafter reap advantages from it several ways. Durate, et vosmet rebus servate secundis.
                